Citation Nr: 0934813	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jenny T. Twyford, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to 
August 1961.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2007 the Board denied entitlement to service 
connection for PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a July 2008 joint motion for remand (Joint Motion), the 
parties moved the Court to issue an order vacating and 
remanding the Board's November 2007 decision.  The Court 
issued an order in August 2008 granting the motion and 
returned the case to the Board.

In November 2008 the Board remanded the case to the 
originating agency for further action consistent with the 
Joint Motion.

The issue on appeal was previously described as entitlement 
to service connection for PTSD.  Subsequent to the Board's 
remand, the Court held that a claim for service connection 
for a psychiatric disability encompasses all psychiatric 
symptomatology, regardless of how that symptomatology is 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
light of Clemons, the issue in the instant appeal is properly 
understood as a claim for service connection for a 
psychiatric disability to include PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not engage in combat with the enemy, does not 
have PTSD as a result of an in-service stressor for which 
there is credible supporting evidence and no other 
psychiatric disability has been identified.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in September 2003 and May 2005, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim.  The letters also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claim, 
as the claim is being denied no disability rating or 
effective date will be assigned.  Therefore, the Veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While VCAA notice was provided after the initial adjudication 
of the claim, this timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  The claim was readjudicated in the July 2009 SSOC.  
Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and private medical 
records.  

The July 2008 Joint Motion specified that service personnel 
records should be obtained.  The record shows that in 
February 2004 the National Personnel Records Center (NPRC) 
reported that it had sent all personnel records to the RO.  

In addition, in May 2009 the Appeals Management Center 
requested any available morning reports relevant to the 
Veteran and his claimed stressor.  A July 2009 response 
indicates that no morning reports pertaining to the Veteran 
were located at NPRC.  NPRC recommended that these records be 
requested from the Joint Service Research and Records Center 
(JSRRC).  JSRRC was contacted.  The search for morning 
reports was conducted for the period between January and June 
1953 based on the Veteran's reports that his stressor took 
place in early 1953, but no records were found.  

The September 2003 VCAA notice letter notified the Veteran 
that he should provide a two month specific date range to 
allow for the procurement of supportive evidence of his 
claimed stressor.  The Veteran did not respond to this 
request for information.  The Board therefore finds that VA 
has complied with the provisions of the parties' Joint 
Motion, and that the Veteran has been provided with notice of 
the additional information that is needed to seek supporting 
evidence from sources such as JSRRC.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

Although the Veteran has not been afforded a VA examination 
or medical opinion in response to his claim, the Board has 
determined that no such examination or opinion is required.  
Service connection for PTSD requires credible supporting 
evidence of a claimed non-combat stressor.  38 C.F.R. § 
3.304(f).  The credible supporting evidence cannot be 
provided by a medical examiner.  See Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997), citing Moreau v. Brown, 9 Vet.App. 389, 
395 (1996).  As such, a VA medical examination is not 
necessary. Therefore, no further action is necessary to 
assist the claimant with the claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain 
and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494-95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred (unless the evidence 
shows that the Veteran engaged in combat and the claimed 
stressor is related to combat).  

The medical evidence of record establishes that the Veteran 
was diagnosed as having PTSD in October 2003 by his private 
physician.  The examination report establishes a link between 
the Veteran's reported symptoms and his in-service stressor 
as the diagnosis of PTSD was based upon his description of a 
traumatic experience while participating in an in-service 
training parachute jump.  Therefore, the issue in this case 
is whether the evidence supports a finding that the Veteran's 
claimed in-service stressor occurred.

The Veteran has reported that at some point between 1953 and 
1956, while participating in a parachuting training jump, his 
jump gear became caught on the door of the plane and he was 
suspended under the plane for a long period of time.  The 
Veteran has also stated that he witnessed two planes crashing 
during active duty service, however, his diagnoses of PTSD 
was based solely on his report of the parachuting incident.    

The Veteran has not alleged any involvement in combat, nor is 
his reported stressor related to combat.  Service personnel 
records do not provide any evidence confirming the Veteran's 
participation in combat. 

Where a determination is made that a Veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The Veteran's service records are negative for any evidence 
of his reported stressor.  He was provided a psychiatric 
examination in June 1961, and while he reported being 
disgusted with his unit and engaging in heavy drinking, no 
mention was made of the incident involving his being 
suspended under an airplane.  The examiner noted that the 
Veteran was able to perform well in the military, but had an 
immature and stubborn refusal to conform.  No psychiatric 
disease was found and the Veteran was recommended for 
discharge from active duty due to unsuitability resulting 
from apathy.  

The record contains the Veteran's personnel records, which 
are negative for evidence verifying his reported incident of 
suspension under a plane during a training parachute jump.  
In addition, there is no evidence of morning reports during 
the first six months of 1953 from the 325th Airborne 
pertaining to the Veteran. 

In support of his claim, the Veteran submitted September 2003 
letters from his wife and a fellow serviceman.  In her 
statement, the Veteran's wife described how the Veteran had 
manifested mood swings, nightmares, and a "nasty attitude" 
for forty years.  Although the statement of the Veteran's 
wife establishes the presence of psychiatric symptoms in the 
years after service, it is not relevant to the question of 
whether the Veteran's claimed in-service stressor actually 
occurred or whether a psychiatric disability was incurred in 
service. 

The other letter, from a friend who had served on active duty 
with the Veteran, recollected that sometime in the mid-1950s 
there had been talk throughout the 82nd Airborne Division 
that a paratrooper had become trapped under a plane during a 
training jump.  The Veteran's friend noted that he did not 
find out until recently that this incident involved the 
Veteran.  

This statement does not indicate that the Veteran's friend 
had any personal knowledge of the parachuting incident or 
more importantly of the Veteran's involvement.  He reported 
that he recalled rumors from 50 years ago among soldiers in 
the 82nd Airborne that someone had become trapped under a 
plane.  He only knew that this incident involved the Veteran 
when he was informed by the Veteran of this fact many years 
later.  

It is true that where an incident involved an entire unit, it 
is not necessary that there be evidence of a Veteran's 
personal involvement in that incident.  Pentacost v. 
Principi, 16 Vet. App. 124 (2002).  In the instance case, 
however, the Veteran is not reporting a stressor that 
involved his unit, but one that was unique to him. 

The Veteran has also been unable to provide a consistent date 
for when his claimed stressor occurred.  His claim for 
service connection, received in September 2003, described the 
incident as taking place sometime between 1953 and 1956, 
while he has at other times given the date as 1954, mid-1953, 
or early 1953.  His inability to provide a clear and 
consistent date for the claimed stressor has further 
complicated the procurement of credible supporting evidence.

As the record contains no credible corroborating evidence of 
the Veteran's claimed stressor, the claim for PTSD must be 
denied.  It has not been contended, nor is there evidence, 
that the Veteran has any other acquired psychiatric 
disability incurred in service.  The weight of the evidence 
is against the claim, reasonable doubt does not arise, and 
the appeal is denied.  38 U.S.C.A. § 5107(a) (West 2002).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


